DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Amendment filed on 04/06/2021. 
Claims 6 and 21 are canceled. 
Claims 1, 5, and 20 are currently amended. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 9-19 directed to an invention non-elected without traverse.  Accordingly, claims 9-19 are canceled and claims 1-5, 7-8, and 20 are currently pending and examined below.

Allowable Subject Matter
Claims 1-5, 7-8, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closet prior art found to date are the following: 

b.	Bhatia et al. (US Patent No. 8,631,473 B2) discloses the concept of interactive ads that have an immediate purchase option. Bhatia also disclose the concept of assigning a weighing score to user interactions. 
c.	Walker et al. (US 2018/0218389 A1) discloses the concept of collecting and applying visibility statistics in online advertising. 
d.	Coomer et al. (US 2008/0004960 A1) discloses the concept of interactive thumbnails that provide users with additional media content. 
e.	Jain (US 2007/0050252 A1) discloses the concept of conveying additional advertising content via a preview pane for an ad space. 
f.	Shelley Ellis, “Interactive Advertising: Way Beyond Shooting Ducks”, retrieved from https://marketingland.com/interactive-advertising-from-shooting-ducks-to-now-22343, available on September 24, 2012, discloses the use of interactive advertisements. 
	The claims are also patent-eligible under 35 U.S.C. § 101 because viewing the limitations as an ordered combination apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681